TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 10, 2013



                                    NO. 03-13-00059-CR


                            William Dewayne Norris, Appellant

                                              v.

                                The State of Texas, Appellee




              APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                   MODIFIED AND, AS MODIFIED, AFFIRMED --
                       OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the judgment of

conviction, but that such error does not require the judgment be reversed: IT IS THEREFORE

considered, adjudged and ordered that the judgment of conviction is modified to delete the

requirement that William Dewayne Norris pay attorney’s fees after his release from

incarceration, and we further modify the judgment of conviction to reflect that William Dewayne

Norris pleaded “not guilty” to the charged offense. As so modified, the judgment of conviction

is affirmed. It FURTHER appearing to the Court that the appellant is indigent and unable to pay

costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.